Title: From Thomas Jefferson to William Henry Harrison, 28 February 1803
From: Jefferson, Thomas
To: Harrison, William Henry


          
            Sir
            Washington Feb. 28. 1803.
          
          Your letter of Dec. 28. written as President of the Convention at Vincennes, was recieved on the 23d. inst. by the hands of mr Parke: and I derive great satisfaction from it’s expressions of confidence in my attention to the interests of the territory of Indiana; attentions which my duties call for, and which certainly never will be intermitted on my part. 
          Instructions which were sent you some time ago will have informed you of the measures we are contemplating for laying the foundations of lasting peace with the several Indian tribes, by a settlement of boundaries with them; and will have shewn you that the matter particularly addressed to me by the letter of the Convention had been anticipated before it’s reciept. for those addressed by their memorial to the legislature of the US. I must refer to the proceedings of that body. 
          Accept, Sir, for yourself, and the members who composed the convention, assurances of my high consideration and respect.
          
            Th: Jefferson
          
        